Title: To Alexander Hamilton from William Short, 5 June 1791
From: Short, William
To: Hamilton, Alexander


Paris June 5. 1791
Sir
Since my letter of the day before yesterday I have procured the inclosed works on the fabrication of money. Supposing they may be useful to you on the question at present under your consideration I have the honor of forwarding them. One is a report of the committee of money made to the national assembly, another the speech of Mirabeau on the subject, & a third the observations of an artist of merit presented to the committee. I am promised also by one of the directors of the mint, their Reglemento, & other articles which he says will be useful. It has been impossible to get them for this opportunity, by a person who goes to join M. de Ternant, but they shall be sent by the next together with an additional work of Mirabeau, which it is said will appear in ten or fifteen days. I must observe that M. de Condorcet, who is considered as a man of knowlege in these matters, though I think too theoretical in all, told me that the inclosed papers as well of Mirabeau as of the committee were exceedingly defective & contained false principles. This is submitted to your examination.
The Honble.Alexander Hamilton Secretary of the Treasury
